DETAILED ACTION
This action is in response to application filed on 04/28/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 7 and 16 objected to because of the following informalities:
Claim 1, line 3 recites “a first period T1 and an off duration D2”. It appears that it should be “a first period (T1) and an off duration (D2)”.
Claim 1, line 4 recites “the off duration D2”. It appears that it should be “the off duration (D2)”.
Claim 1, line 11 recites “a second period T2 and the same off duration D2”. It appears that it should be “a second period (T2) and the same off duration (D2)”.
Claim 7, line 5 recites “a first period T1 and an off duration D2”. It appears that it should be “a first period (T1) and an off duration (D2)”.
Claim 7, line 6 recites “the off duration D2”. It appears that it should be “the off duration (D2)”.
Claim 7, line 9 - 10 recites “a second period T2 and the same off duration D2”. It appears that it should be “a second period (T2) and the same off duration (D2)”.
Claim 16, line 10 recites “a first period T1 and an off duration D2”. It appears that it should be “a first period (T1) and an off duration (D2)”.
Claim 1, line 11 recites “the off duration D2”. It appears that it should be “the off duration (D2)”.
Claim 1, line 14 - 15 recites “a second period T2 and the same off duration D2”. It appears that it should be “a second period (T2) and the same off duration (D2)”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1 – 20 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “A method for increasing performance of a voltage-buck switched-mode voltage regulator, the method comprising: generating a first pulse-width modulation signal based on a clock signal, the first pulse- width modulation signal comprising a first period T1 and an off duration D2 corresponding to a first duty cycle, wherein the off duration D2 is an intrinsic pulse-width modulation signal generation latency; decreasing a frequency of the clock signal to form a modified clock signal; passing the modified clock signal to a digital modulation circuit as a regulated clock signal; and generating a second pulse-width modulation signal based on the regulated clock signal using the digital modulation circuit, the second pulse-width modulation signal comprising a second period T2 and the same off duration D2, wherein the decreased frequency of the modified clock signal causes T2 to be greater than T1 such that a second duty cycle of the second pulse-width modulation signal is increased relative to the first duty cycle.”. 
The primary reason for the indication of the allowability of claim 7 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “A device for increasing performance of a voltage-buck switched-mode voltage regulator, the device comprising: a digital modulation circuit configured to generate a first pulse-width modulation signal based on a clock signal, the first pulse- width modulation signal comprising a first period T1 and an off duration D2 corresponding to a first duty cycle, wherein the off duration D2 is an intrinsic pulse-width modulation signal generation latency, and generate a second pulse-width modulation signal based on a regulated clock signal, the second pulse-width modulation signal comprising a second period T2 and the same off duration D2; and a controller configured to decrease a frequency of the clock signal to form a modified clock signal, wherein the decreased frequency of the modified clock signal causes T2 to be greater than T1 such that a second duty cycle of the second pulse-width modulation signal is increased relative to the first duty cycle; and pass the modified clock signal to the digital modulation circuit as the regulated clock signal”.
The primary reason for the indication of the allowability of claim 16 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “A device comprising: a voltage-buck switched-mode voltage regulator; a clock signal node configured to generate a clock signal; a frequency divider having an input coupled to the clock signal node, the frequency divider being configured to decrease a frequency of the clock signal to form a modified clock signal; a signal generator having an output coupled to the voltage-buck switched-mode voltage regulator, the signal generator being configured to generate a first pulse-width modulation signal based on the clock signal, the first pulse-width modulation signal comprising a first period T1and an off duration D2 corresponding to a first duty cycle, wherein the off duration D2 is an intrinsic pulse-width modulation signal generation latency, and generate a second pulse-width modulation signal based on a regulated clock signal, the second pulse-width modulation signal comprising a second period T2 and the same off duration D2, wherein the decreased frequency of the modified clock signal causes T2 to be greater than T1 such that a second duty cycle of the second pulse-width modulation signal is increased relative to the first duty cycle; and a multiplexer having an output coupled to an input of the signal generator, a first input coupled to the clock signal node, and a second input coupled to an output of the frequency divider, the multiplexer being configured to pass the modified clock signal to the signal generator as the regulated clock signal.”
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: Claim Objections set forth above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2022/0038086 discloses a dual clock signal to pulse-width modulated signal conversion circuit.
US Pub. No. 2014/0159686 discloses a current mode PWM converter configured to maintain a duty ratio of a driving signal for driving a boost circuit boosting an input voltage to an output voltage when a frequency of a clock signal for generating the driving signal is varied.
US Pub. No. 2006/0072658 discloses a spread spectrum PWM controller.
US Patent No. 6,044,113 discloses  a digital pulse width modulation circuit and method includes a first pulse width clock signal modulated by a second pulse width clock signal that represents a converted analog voltage input. The first and second pulse width signals are provided to a counter that counts to a predetermined gate count, wherein an output pulse width signal is provided that is in proportion to the analog voltage input.
US Pub. No. 2014/0266121 discloses an apparatus for controlling a switching mode power supply, and more particularly, an apparatus for controlling a switching mode power supply that uses a digital pulse width modulator (DPWM) of a digital control scheme when driving a switching mode power supply (SMPS) circuit to provide a load with a stable power supply voltage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838